       Case 4:21-cv-05015-RMP                 ECF No. 7   filed 03/25/21   PageID.24 Page 1 of 9




 1                                                    The Honorable Rosanna Malouf Peterson
 2   Vasudev N. Addanki, WSBA #41055
     Betts Patterson & Mines, P.S.
 3   One Convention Place, Suite 1400
 4   701 Pike Street
     Seattle, Washington 98101-3927
 5   Telephone: 206-292-9988
 6   Attorneys for Defendant State Farm
     Mutual Automobile Insurance Company
 7

 8

 9                              UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF WASHINGTON
                                        AT RICHLAND
11

12    TONI L. MYERS,                                         NO. 4:21-CV-05015-RMP

13                                   Plaintiff,              ANSWER AND AFFIRMATIVE
                                                             DEFENSES TO COMPLAINT
14
                 v.                                          FOR DAMAGES AND
15                                                           DEMAND FOR JURY TRIAL
16    STATE FARM MUTUAL                                      Clerk’s Action Required
      AUTOMOBILE INSURANCE
17    COMPANY, a foreign corporation,
18
                                     Defendant.
19

20             COMES NOW defendant State Farm Mutual Automobile Insurance
21   Company (hereinafter “State Farm”), by and through its attorney of record,
22   Vasudev N. Addanki of Betts, Patterson & Mines, P.S., and answers plaintiff’s
23   Complaint for Damages and Demand for Jury Trial as follows:
24

25

                                                                           Betts
     ANSWER AND AFFIRMATIVE                                                Patterson
     DEFENSES TO COMPLAINT FOR                                             Mines
                                                                           One Convention Place
                                                          -1-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                          701 Pike Street
     RMP                                                                   Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP                 ECF No. 7    filed 03/25/21   PageID.25 Page 2 of 9




 1
                                                  I.      PARTIES
 2
               1.1        State Farm has insufficient information to admit or deny the truth of
 3
     the allegations in paragraph 1.1 and therefore denies the same.
 4
               1.2        Admitted.
 5
                                      II.   AMOUNT IN CONTROVERSY
 6
               2.1        State Farm has insufficient information to admit or deny the truth of
 7
     the allegations in paragraph 2.1 and therefore denies the same.
 8
               2.2        State Farm has insufficient information to admit or deny the truth of
 9
     the allegations in paragraph 2.2 and therefore denies the same.
10
               2.2 [sic]             State Farm admits only those allegations that are consistent
11
     with the March 28, 2016 letter to State Farm and denies those allegations that are
12
     inconsistent with the March 28, 2016 letter to State Farm, which speaks for itself.
13
     To the extent any allegations in paragraph 2.2 remain, State Farm denies them.
14
               2.3        State Farm admits only those allegations that are consistent with the
15
     April 5, 2016 letter to plaintiff’s counsel and denies those allegations that are
16
     inconsistent with the April 5, 2016 letter to plaintiff’s counsel, which speaks for
17
     itself. To the extent any allegations in paragraph 2.3 remain, State Farm denies
18
     them.
19
               2.4        State Farm admits that it issued Policy No. 2829-989-47I to Toni L.
20
     Myers as named insured. Answering further, State Farm admits only those
21
     allegations that are consistent with Policy No. 2829-989-47I and denies those
22
     allegations that are inconsistent with Policy No. 2829-989-47I, which speaks for
23
     itself. State Farm denies the remaining allegations of paragraph 2.4.
24

25

                                                                            Betts
     ANSWER AND AFFIRMATIVE                                                 Patterson
     DEFENSES TO COMPLAINT FOR                                              Mines
                                                                            One Convention Place
                                                           -2-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                           701 Pike Street
     RMP                                                                    Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP              ECF No. 7   filed 03/25/21   PageID.26 Page 3 of 9




 1
                                           III.   JURISDICTION
 2
               3.1        Admit.
 3
               3.2        Admit.
 4
                                     IV.   FACTS: THE UIM CLAIM
 5
               4.1        State Farm incorporates its answers to paragraphs 1.1 through 3.2 as
 6
     if fully set forth herein.
 7
               4.2        State Farm admits only those allegations that are consistent with the
 8
     April 4, 2019 letter to State Farm and denies those allegations that are
 9
     inconsistent with the April 4, 2019 letter to State Farm, which speaks for itself.
10
     To the extent any allegations in paragraph 4.2 remain, State Farm denies them.
11
               4.3        State Farm admits only those allegations that are consistent with the
12
     May 31, 2019 letter to plaintiff’s counsel and denies those allegations that are
13
     inconsistent with the May 31, 2019 letter to plaintiff’s counsel, which speaks for
14
     itself. To the extent any allegations in paragraph 4.3 remain, State Farm denies
15
     them.
16
               4.4        State Farm admits only those allegations that are consistent with the
17
     June 17, 2019 letter to State Farm and denies those allegations that are
18
     inconsistent with the June 17, 2019 letter to State Farm, which speaks for itself.
19
     To the extent any allegations in paragraph 4.4 remain, State Farm denies them.
20
               4.5        State Farm admits only those allegations that are consistent with the
21
     June 27, 2019 letter to plaintiff’s counsel and denies those allegations that are
22
     inconsistent with the June 27, 2019 letter to plaintiff’s counsel, which speaks for
23
     itself. To the extent any allegations in paragraph 4.5 remain, State Farm denies
24
     them.
25

                                                                        Betts
     ANSWER AND AFFIRMATIVE                                             Patterson
     DEFENSES TO COMPLAINT FOR                                          Mines
                                                                        One Convention Place
                                                       -3-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                       701 Pike Street
     RMP                                                                Seattle, Washington 98101-3927
                                                                        (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP             ECF No. 7   filed 03/25/21   PageID.27 Page 4 of 9




 1

 2             4.6        State Farm admits only those allegations that are consistent with the

 3   July 15, 2019 letter to State Farm and denies those allegations that are

 4   inconsistent with the July 15, 2019 letter to State Farm, which speaks for itself.

 5   To the extent any allegations in paragraph 4.6 remain, State Farm denies them.

 6             4.7        Denied.

 7             4.8        State Farm has insufficient information to admit or deny the truth of

 8   the allegations of paragraph 4.8 and therefore denies the same.

 9             4.9        Denied.

10             4.10 State Farm admits only those allegations that are consistent with the

11   March 20, 2020 communication to plaintiff’s counsel and denies those allegations

12   that are inconsistent with the March 20, 2020 communication to plaintiff’s

13   counsel, which speaks for itself. To the extent any allegations in paragraph 4.10

14   remain, State Farm denies them.

15                                   V.   FACTS: THE IFCA NOTICE
16             5.1        State Farm incorporates its answers to paragraphs 1.1 through 4.10
17   as if fully set forth herein.
18             5.2        State Farm admits only those allegations that are consistent with the
19   April 6, 2020 IFCA notice to State Farm and denies those allegations that are
20   inconsistent with the April 6, 2020 notice letter to State Farm, which speaks for
21   itself. To the extent any allegations in paragraph 5.2 remain, State Farm denies
22   them.
23             5.3        State Farm admits only those allegations that are consistent with the
24   April 6, 2020 IFCA notice to State Farm and denies those allegations that are
25   inconsistent with the April 6, 2020 notice letter to State Farm, which speaks for

                                                                       Betts
     ANSWER AND AFFIRMATIVE                                            Patterson
     DEFENSES TO COMPLAINT FOR                                         Mines
                                                                       One Convention Place
                                                      -4-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                      701 Pike Street
     RMP                                                               Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP             ECF No. 7   filed 03/25/21   PageID.28 Page 5 of 9




 1

 2   itself. To the extent any allegations in paragraph 5.3 remain, State Farm denies

 3   them.

 4             5.4        State Farm admits only those allegations that are consistent with the

 5   April 6, 2020 IFCA notice to State Farm and denies those allegations that are

 6   inconsistent with the April 6, 2020 notice letter to State Farm, which speaks for

 7   itself. To the extent any allegations in paragraph 5.4 remain, State Farm denies

 8   them.

 9             5.5        State Farm admits the first two sentences of paragraph 5.5. State

10   Farm denies the remaining allegations of paragraph 5.5.

11     VI.        FIRST CAUSE OF ACTION AGAINST STATE FARM: BREACH
                                  OF CONTRACT
12
               6.1        State Farm incorporates its answers to paragraphs 1.1 through 5.5 as
13
     if fully set forth herein.
14
               6.2        State Farm admits only those duties imposed by law and therefore
15
     denies any allegations in paragraph 6.2 that are inconsistent with said duties. To
16
     the extent any allegations remain, State Farm denies them.
17
               6.3        State Farm admits only those duties imposed by law and therefore
18
     denies any allegations in paragraph 6.3 that are inconsistent with said duties. To
19
     the extent any allegations remain, State Farm denies them.
20
               6.4        Denied.
21
               6.5        Denied.
22
               6.6        Denied.
23

24

25

                                                                       Betts
     ANSWER AND AFFIRMATIVE                                            Patterson
     DEFENSES TO COMPLAINT FOR                                         Mines
                                                                       One Convention Place
                                                      -5-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                      701 Pike Street
     RMP                                                               Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP            ECF No. 7    filed 03/25/21   PageID.29 Page 6 of 9




 1
               VII. SECOND CAUSE OF ACTION AGAINST STATE FARM:
 2               VIOLATIONS OF THE CONSUMER PROTECTION ACT
 3             7.1        State Farm incorporates its answers to paragraphs 1.1 through 6.6 as
 4   if fully set forth herein.
 5             7.2        Denied.
 6             7.3        Denied.
 7             7.4        Denied.
 8
                VIII. THIRD CAUSE OF ACTION AGAINST STATE FARM:
 9                            NEGLIGENCE/BAD FAITH
10             8.1        State Farm incorporates its answers to paragraphs 1.1 through 7.4 as
11   if fully set forth herein.
12             8.2        State Farm admits only those duties imposed by law and therefore
13   denies any allegations in paragraph 8.2 that are inconsistent with said duties. To
14   the extent any allegations remain, State Farm denies them.
15             8.3        State Farm admits only those duties imposed by law and therefore
16   denies any allegations in paragraph 8.3 that are inconsistent with said duties. To
17   the extent any allegations remain, State Farm denies them.
18             8.4        Denied.
19             8.5        Denied.
20             8.6        Denied.
21            IX. FOURTH CAUSE OF ACTION AGAINST STATE FARM:
22              VIOLATION OF THE INSURANCE FAIR CONDUCT ACT
23             9.1        State Farm incorporates its answers to paragraphs 1.1 through 8.6 as

24   if fully set forth herein.

25             9.2        Denied.

                                                                       Betts
     ANSWER AND AFFIRMATIVE                                            Patterson
     DEFENSES TO COMPLAINT FOR                                         Mines
                                                                       One Convention Place
                                                      -6-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                      701 Pike Street
     RMP                                                               Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP                 ECF No. 7   filed 03/25/21   PageID.30 Page 7 of 9




 1

 2             9.3        Denied.

 3             9.4        Denied.

 4                                       X.     PRAYER FOR RELIEF
 5             1.              State Farm denies plaintiff is entitled to the relief she seeks in
 6   paragraphs 1-6, inclusive.
 7             2.              Any allegation in plaintiff’s Complaint not specifically addressed
 8   is hereby denied.
 9
                                      XI.     AFFIRMATIVE DEFENSES
10
                                      FIRST AFFIRMATIVE DEFENSE
11
               Plaintiff’s claims are barred by the doctrines of laches, waiver, and/or
12
     estoppel.
13
                                     SECOND AFFIRMATIVE DEFENSE
14
               Plaintiff has failed to state a claim upon which relief may be granted.
15

16                                   THIRD AFFIRMATIVE DEFENSE

17             Plaintiff has failed to mitigate her damages.
18                                   FOURTH AFFIRMATIVE DEFENSE
19             Plaintiff has been paid for all of her alleged damages and injuries and is not
20   entitled to a double recovery. To the extent said damages have already been paid
21   by State Farm, Gregory Morrison, and/or any other insurance company on his
22   behalf or any other person’s behalf, State Farm is entitled to a credit and/or offset.
23
                                     FIFTH AFFIRMATIVE DEFENSE
24
               Plaintiff’s injuries and damages may have been caused in whole or in part
25
     by the negligent and/or willful conduct of other parties, including but not limited
                                                                           Betts
     ANSWER AND AFFIRMATIVE                                                Patterson
     DEFENSES TO COMPLAINT FOR                                             Mines
                                                                           One Convention Place
                                                          -7-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                          701 Pike Street
     RMP                                                                   Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP            ECF No. 7    filed 03/25/21   PageID.31 Page 8 of 9




 1

 2   to Gregory Morrison, over whom State Farm has no control or right of control.

 3                                   SIXTH AFFIRMATIVE DEFENSE
 4             At all material times, State Farm’s conduct was reasonable.
 5
                                     XII. RESERVATION OF RIGHTS
 6             State Farm reserves its right to amend its Answer and Affirmative Defenses
 7   pursuant to any other affirmative defense disclosed through further discovery.
 8
                                       XIII. PRAYER FOR RELIEF
 9
               WHEREFORE, State Farm prays for judgment as follows:
10
               1.         Dismissing plaintiff’s Complaint against State Farm with prejudice;
11
               2.         Awarding State Farm its costs and expenses, including reasonable
12
     attorneys’ fees, incurred in defense of this action; and
13
               3.         Awarding to State Farm such other and further relief as the Court
14
     may deem just and proper.
15
               DATED this 25th day of March, 2021.
16

17                                                 BETTS, PATTERSON & MINES P.S.

18

19                                                 By /s Vasudev N. Addanki
                                                      Vasudev N. Addanki, WSBA #41055
20                                                 Betts, Patterson & Mines, P.S.
21                                                 701 Pike Street, Suite 1400
                                                   Seattle WA 98101-3927
22                                                 Telephone: (206) 292-9988
23                                                 Facsimile: (206) 343-7053
                                                   E-mail:       vaddanki@bpmlaw.com
24                                                 Attorneys for Defendant State Farm
25                                                 Mutual Automobile Insurance Company

                                                                       Betts
     ANSWER AND AFFIRMATIVE                                            Patterson
     DEFENSES TO COMPLAINT FOR                                         Mines
                                                                       One Convention Place
                                                      -8-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                      701 Pike Street
     RMP                                                               Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1732918/032521 1621/8664-0009
       Case 4:21-cv-05015-RMP            ECF No. 7    filed 03/25/21   PageID.32 Page 9 of 9




 1
                                     CERTIFICATE OF SERVICE
 2
               I, Vasudev N. Addanki, hereby certify that on March 25, 2021, I
 3
     electronically filed the following:
 4

 5
               •          Answer to Complaint for Damages and Demand for Jury Trial;
                          and
 6
               •          Certificate of Service.
 7
     with the Court using the CM/ECF system which will send notification of such
 8
     filing to the following:
 9

10   Counsel for Plaintiff Toni L. Myers
     Kyle C. Olive
11
     Olive Law Northwest, PLLC
12   1218 3rd Ave Ste 1000
     Seattle, WA 98101-3290
13

14
               DATED this 25th day of March 2021.
15

16
                                                    BETTS, PATTERSON & MINES P.S.

17                                                  By /s Vasudev N. Addanki
18
                                                       Vasudev N. Addanki, WSBA #41055
                                                    Betts, Patterson & Mines, P.S.
19                                                  701 Pike Street, Suite 1400
20
                                                    Seattle WA 98101-3927
                                                    Telephone: (206) 292-9988
21                                                  Facsimile: (206) 343-7053
22                                                  E-mail:       vaddanki@bpmlaw.com
                                                    Attorneys for Defendant State Farm
23                                                  Mutual Automobile Insurance Company
24

25

                                                                       Betts
     ANSWER AND AFFIRMATIVE                                            Patterson
     DEFENSES TO COMPLAINT FOR                                         Mines
                                                                       One Convention Place
                                                      -9-              Suite 1400
     DAMAGES - NO. 4:21-CV-05015-                                      701 Pike Street
     RMP                                                               Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1732918/032521 1621/8664-0009
